Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathon Western on 06/30/2022.

The application has been amended as follows: 
1. (Currently Amended) A method comprising:
	obtaining, by a device, sensor data captured by one or more sensors deployed in a washroom, the sensor data comprising audio signals;
	identifying, by the device and using the sensor data as input to one or more machine learning-based classifiers, one or more events associated with a user of the washroom;
	identifying, by the device and based on the sensor data, a maintenance issue associated with the washroom;
modifying, by the device and based on the sensor data and on the identified maintenance issue, one or more steps of a hand hygiene protocol;
	after modifying the one or more steps of the hand hygiene protocol, making, by the device, a decision as to whether the one or more events comply with the hand hygiene protocol; and
	providing, by the device, data indicative of the decision for presentation to the user.

2.  (Original) The method as in claim 1, wherein the sensor data further comprises motion signals indicative of movements by the user.

3.  (Original) The method as in claim 2, wherein the one or more machine learning-based classifiers comprises a motion classifier.

4.  (Original) The method as in claim 1, wherein providing the data indicative of the decision for presentation to the user comprises:
	customizing the data indicative of the decision based in part on a history of compliance with the hand hygiene protocol by the user.

5.  (Original) The method as in claim 1, wherein the data indicative of the decision further indicates a comparison between the decision and other decisions made regarding compliance with the hand hygiene protocol by others.

6-7.  (Canceled) 

8.  (Currently Amended) The method as in claim [[6]]1, further comprising:
	sending, by the device, an alert regarding the identified maintenance issue.

9.  (Currently Amended) The method as in claim [[6]]1, wherein the identified maintenance issue is selected from a group consisting of: no soap, no paper towels, a broken towel dispenser, a broken soap dispenser, a dirty washroom, and a dirty sink.

10.  (Currently Amended) The method as in claim [[6]]1, wherein the sensor data comprises voice recognition data, and the maintenance issue is identified based on the voice recognition data.
	 
11.  (Original) The method as in claim 1, wherein the one or more sensors comprises a Radio Frequency Identification (RFID) reader.

12. (Original) The method as in claim 1, wherein identifying the one or more events associated with the user comprises:
	obfuscating, by the device, personally identifiable information of the user that is present in the sensor data.

13. (Original) The method as in claim 1, further comprising:
	providing, by the device, data indicative of a step of the hand hygiene protocol for presentation to the user, prior to identifying the one or more events.

14. (Previously Presented) The method as in claim 1, wherein the audio signals are indicative of running water or of use of soap by the user.

15.  (Previously Presented) The method as in claim 1, wherein the data indicative of the decision comprises an instruction to perform a particular step of the hand hygiene protocol.

16.  (Previously Presented) The method as in claim 1, further comprising:
outputting, by the device, music via an audio output device for a period during which one or more steps of the hand hygiene protocol are to be completed.

17.  (Previously Presented) The method as in claim 1, wherein the provided data comprises display data for presentation by an electronic display, the display data comprising a time counting element alongside a graphical indication of a step of the hand hygiene protocol.

18.  (Previously Presented) The method as in claim 1, wherein the one or more sensors deployed to the washroom comprises a thermal sensor.

19.  (Currently Amended) An apparatus comprising:
one or more interfaces;
a microprocessor coupled to the one or more interfaces; and 
a memory storing instructions that, when executed by the microprocessor, are configured to:
obtain sensor data captured by one or more sensors deployed in a washroom, the sensor data comprising audio signals;
identify, using the sensor data as input to one or more machine learning-based classifiers, one or more events associated with a user of the washroom;
identify, based on the sensor data, a maintenance issue associated with the washroom;
modify, based on the sensor data and on the identified maintenance issue, one or more steps of a hand hygiene protocol;
after modifying the one or more steps of the hand hygiene protocol, make a decision as to whether the one or more events comply with the hand hygiene protocol; and
	provide data indicative of the decision for presentation to the user.

20.  (Currently Amended) A tangible, non-transitory, computer-readable medium storing program instructions that cause a device to execute a process comprising:
obtaining, by the device, sensor data captured by one or more sensors deployed in a washroom, the sensor data comprising audio signals;
	identifying, by the device and using the sensor data as input to one or more machine learning-based classifiers, one or more events associated with a user of the washroom;
identifying, by the device and based on the sensor data, a maintenance issue associated with the washroom;
modifying, by the device and based on the sensor data and on the identified maintenance issue, one or more steps of a hand hygiene protocol;
	after modifying the one or more steps of the hand hygiene protocol, making, by the device, a decision as to whether the one or more events comply with the hand hygiene protocol; and
	providing, by the device, data indicative of the decision for presentation to the user.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The cited prior arts do not teach “obtaining, by a device, sensor data captured by one or more sensors deployed in a washroom, the sensor data comprising audio signals;
identifying, by the device and using the sensor data as input to one or more machine learning-based classifiers, one or more events associated with a user of the washroom;
identifying, by the device and based on the sensor data, a maintenance issue associated with the washroom;
modifying, by the device and based on the sensor data and on the identified maintenance issue, one or more steps of a hand hygiene protocol”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683